Whittle, P.,
delivered the opinion of the court.
The appellant, Hezekiah Lamb, brought this suit against his wife, the appellee, Charlotte A. Lamb, for a divorce a vinculo matrimonii for the willful desertion and abandon*257ment by her of her husband for more than three years. From a decree denying the prayer for divorce and dismissing the bill, this appeal was allowed.
The case made by the pleading and evidence is, that the parties were married on August 19, 1875, and dwelt together in harmony at their home on Naked creek in Page county, Virginia, until some time after th“e birth of their first child. The wife then, for some undisclosed reason, left the home of her husband, but was subsequently persuaded to return, and they lived together for a number of years, and other children were born unto them. The husband worked away from home sometimes in Virginia and at other times in West Virginia, returning periodically. During one of his absences in West Virginia, some twenty-eight years before the institution of this suit, the wife abandoned their home and removed with the children to the State of Iowa, where they have resided hitherto. The bill alleges that some time before her desertion the wife had frequently been guilty of adultery; but that cause is not relied on as a ground for divorce, since these acts of infidelity, if not condoned, occurred more than five years; prior to the bringing of the suit. Va. Code, sec. 2262.
Four disinterested witnesses, who were near neighbors to and had known these parties for many years, proved that appellant was a hard-working, industrious man, and a kind and provident husband and father, who supplied all the needs of his family. They also testified to the wife’s incontinency and her willful desertion and abandonment of her husband as alleged.
We think this uncontradicted evidence clearly sustains the allegations of the bill of willful desertion and abandonment of the husband by the wife for more than three years, and entitles him to an absolute divorce.' The decree of the circuit court must, therefore, be reversed and annulled, *258and this court will enter such decree as that court ought to have entered granting the appellant, Hezekiah Lamb, a divorce from the bond of matrimony from his wife, Charlotte A. Lamb.

Reversed.